          Case 8:21-cr-00021-MAD Document 2 Filed 02/08/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                      )    Criminal No.    8 :21-CR-21 (MAD)
                                               )
               v.                              )    Information
                                               )
 NICHOLAS FABER,                               )    Violations:    18 U.S.C. § 1030(a)(5)(A)
                                               )                   [Computer Intrusion Causing
                                               )                   Damage]
                                               )
                                               )                   18 U.S.C. § 1028A
                                               )                   [Aggravated Identity Theft]
                                               )
                                               )    Two Counts and Forfeiture Allegation
                                               )
               Defendant.                      )    Counties of Offense:   Albany and Clinton


                     THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT ONE
                            [Computer Intrusion Causing Damage]

       On or about December 28, 2018, in Albany and Clinton Counties in the Northern District

of New York, and elsewhere, the defendant, NICHOLAS FABER, knowingly caused the

transmission of a program, information, code, and command, and as a result of such conduct

intentionally caused damage without authorization to a protected computer, in violation of Title

18, United States Code, Section 1030(a)(5)(A). That offense caused loss to the State University

of New York at Plattsburgh, aggregating at least $5,000 in value during a one-year period from

the defendant’s course of conduct affecting at least one protected computer, in violation of Title

18, United States Code, Section 1030(c)(4)(B)(i).
            Case 8:21-cr-00021-MAD Document 2 Filed 02/08/21 Page 2 of 4




                                         COUNT TWO
                                   [Aggravated Identity Theft]

       On or about December 28, 2018, in Albany and Clinton Counties in the Northern District

of New York, and elsewhere, the defendant, NICHOLAS FABER, during and in relation to a

felony enumerated in Title 18, United States Code, Section 1028A(c), that is, accessing a protected

computer and causing damage, in violation of 18 U.S.C. § 1030(A)(5)(A), knowingly transferred,

possessed, and used, without lawful authority, a means of identification of A.V., that is the

computer network username and computer network password of A.V, during and in relation to the

felony offense of accessing a protected computer and causing damage, all in violation of Title 18,

United States Code, Section 1028A(a)(1).

                                FORFEITURE ALLEGATION

       1.      The allegations contained in Count One of this Information are hereby realleged

and incorporated by reference herein for the purposes of alleging forfeiture pursuant to Title 18,

United States Code, Sections 982(a)(2)(B) and 1030(i).

       2.      Upon conviction of an offense in violation of Title 18, United States Code, Section

1030, as set forth in Count One of this Information, the defendant, NICHOLAS FABER, shall

forfeit to the United States of America, pursuant to Title 18, United States Code, Sections

982(a)(2)(B) and 1030(i), any property constituting, or derived from, proceeds directly and

indirectly as a result of such offenses and any personal property that was used or intended to be

used to commit and facilitate the offenses. The property to be forfeited includes, but is not limited

to:

       a.      Black iPhone X Model: MRYR2LL/A; Serial Number: FK1XLAL5KXKN

       b.      MacBook Pro with black case; Serial Number: FVFVV89RHV22

       c.      HP Elite Book laptop; Windows product key 89QF8-4NBMB-8HMWDW-YP2HG

                                                 2
            Case 8:21-cr-00021-MAD Document 2 Filed 02/08/21 Page 3 of 4




       d.        MacBook Pro laptop; Serial Number: C0ZQNDUIFVH3

       e.        Five USB flash drives

               i.       Model: SDCZ6-1024; Serial Number: BB0806KOIB

              ii.       Model: SDCZ6-4096RB; Serial Number: BH0809NRCB

             iii.       No outer shell. Internal Serial Number: AAP6WFQ9WIA1E11M

             iv.        Model: SDCZ60-016g; Serial Number (partial): BL1702252

              v.        Internal Serial Number: 6C680E13

       f.        Insignia tablet Model: NS-15T8LTE; Serial Number: 14J05A012861

       g.        iPad (silver), J303—L3Z38

       h.        iPhone, model A1549 (silver)

If any of the property described above, as a result of any act or omission of the defendant:

       a.        cannot be located upon the exercise of due diligence;

       b.        has been transferred or sold to, or deposited with, a third party;

       c.        has been placed beyond the jurisdiction of the court;

       d.        has been substantially diminished in value; or

       e.        has been commingled with other property which cannot be divided without

                    difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).




                                                   3
        Case 8:21-cr-00021-MAD Document 2 Filed 02/08/21 Page 4 of 4




Dated: February 8, 2021                  NICHOLAS MCQUAID
                                         Acting Assistant Attorney General
                                         Criminal Division

                                         By: /s/ Michael J. Stawasz    .
                                         Michael J. Stawasz
                                         Deputy Chief for Computer Crime

                                         ANTOINETTE T. BACON
                                         Acting United States Attorney
                                         Northern District of New York

                                         By: /s/ Wayne A. Myers            .
                                         Wayne A. Myers
                                         Joshua R. Rosenthal
                                         Assistant United States Attorneys
                                         Bar Roll Nos. 517962 and 700730




                                     4
